Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
1.	The applicant elected claim 1-10 with traverse the reason for the traversal was that CN103490435A contains no discussion as to at least deriving a thermal resistance (R) parameter and a capacitance (C) parameter for a predetermined heat flow (Q) parameter at each of the respective outdoor temperatures for the plurality of power systems; comparing, via the processing circuitry, the converted power activated time cycles to the actual power activated time cycles for the plurality of power systems; comparing, via the processing circuitry, the converted power non-activated time cycles to the actual power non-activated time cycles for the plurality of power systems; calculating a first improved resistance-capacitance-heat flow (RCQ) parameter set and a respective first outdoor temperature for the compared and converted power activated time cycles to the actual power activated time cycles; and calculating a second improved RCQ parameter set and a respective second outdoor temperature for the compared and converted power non-activated time cycles to the actual power non-activated time cycles. As to the second species, a review of WO 2019074475 reveals that WO 2019074475 is the publication of PCT/2017/055743. The instant application is a national stage of PCT/2017/055743. See the June 18, 2020 Filing Receipt. Therefore, WO 2019074475 is the publication of the priority document of the instant application and WO 2019074475 is not prior art.

	The examiner used a “minimum reasoning” methodology to show the different in claim in view of the prior art (MPEP 10.04A), There should be a broad, practical consideration of the degree of interdependence of the alternatives presented, in relation to the state of the art as revealed by the international search or, in accordance with Article 33(6), by any additional document considered to be relevant. Appears the applicant used a narrow and academic approach to the argument that the prior art is lacking thereof, while the examiner disagreed with its approach but in view of the compact prosecution the examiner willing to search for the addition species, therefore all clams 1-20 are being examine.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Habitz (US 2005/0102117 A1) describes uses the capacitance and resistance of the conductors of an IC device as parameters in determining a power limit that maintains a required temperature environment that ensures the reliability of the device. The present invention provides an accurate method for determining the power limit based on these actual IC device parameters. These parameters can be determined from the IC device design through the use of commercially available device data or simulation and analysis tools. The present invention relaxes the requirements of background art methods for EM control that are based on the width of the conductors of the device or worst-case scenarios for minimum distances between conductors. In regards to one aspect, the present invention comprises a method for performing an electromigration check for conductors with alternating current flow adjacent to conductors with direct current flow in an integrated circuit comprising: determining resistances RWIRE and a capacitance matrix C for the integrated circuit; converting the capacitance matrix C into a thermal conductance matrix G; determining temperature differences ΔTni between conductors from thermal conductances Gthi of the thermal conductance matrix G; approximating power flow Pn into conductors with direct current flow due to adjacent conductors with alternating current flow in the integrated circuit from the temperature differences ΔTni between conductors and the thermal conductances Gthi; determining a power limit as a function of the maximum temperature difference ΔTMAX that ensures reliability of the integrated circuit; and performing the electromigration check by limiting power generated in the conductors with alternating current flow to less than the power limit. In addition, another aspect of the present invention is a method for performing an electromigration check for conductors with alternating current flow adjacent to conductors with direct current flow comprising: determining resistances RWIRE and capacitances Cni for conductors with alternating current flow and conductors with direct current flow; converting the capacitances Cni into thermal conductances Gthi; determining temperature differences ΔTni between conductors from the thermal conductancesGthi; approximating power flow Pn into conductors with direct current flow due to adjacent conductors with alternating current flow from the temperature differences ΔTni between conductors and thermal conductances Gthi; determining a power limit as a function of a maximum temperature difference ΔTMAX for the conductors that ensures reliability of the conductor; and performing the electromigration check by limiting power generated in the conductors with alternating current flow to less than the power limit. Further, in respect to still another aspect, the present invention is a method for performing a check of local heating in a device comprising: determining resistances RWIRE and at least one of capacitances Cni and a capacitance matrix C for the device; determining thermal conductances Gthi from the at least one of capacitances Cni and a capacitance matrix C; setting a maximum temperature difference ΔTMAX in accordance with electromigration requirements; determining a power limit F*Cntot*ΔTMAX as a function of the maximum temperature difference ΔMAX; checking each interconnect conductor with an alternating current flow to determine if power generated IRMS*RWIRE2 is less than the power limit F*Cntot*ΔTMAX; indicating no local heating problem with current interconnect conductor when power generated IRMS*RWIRE2 is less than the power limit F*Cntot*ΔTMAX; indicating a local heating problem exist with current interconnect conductor when the power generated IRMS*RWIRE2 is equal to or greater than power limit F*Cntot*ΔTMAX and taking corrective action to reduce the power generated IRMS*RWIRE2; and continuing to check each interconnect conductor with alternating current flow until all interconnect conductors have a value for power generated IRMS*RWIRE2 less than the power limit F*Cntot*ΔTMAX.

	PAN (US 2016/0041112 A1) describes a method for analysis of thermal resistance, characterized in that device-under-test (DUT) includes heat sources and heat conduction components, and thermal resistance of contact interfaces between the heat conduction components of a device-under-test is analyzed by using temperature change data of the heat source and thermal model parameters of the heat conduction components; comprising the following steps of: (a) applying power to the heat source and then measuring the change in temperature of the heat source with time; (b) establishing a heat conduction module of the DUT to determine function relationships between temperature and time of the heat source and between thermal resistance and capacitance along a heat flow path, and then obtaining the distribution data of the thermal resistance and capacitance of the DUT on the heat flow path through solving the function with the temperature change data of the DUT in step (a); (c) calculating thermal model parameters of each heat conduction component, including values of the thermal resistance and capacitance, according to the direction of the heat flow, and the size and fixed thermal characteristic parameters of each heat conduction component; (d) analyzing and comparing the distribution data of the thermal resistance and capacitance on the heat flow path of the DUT and thermal model parameters of the heat conduction components to obtain the thermal resistance of the contact interfaces between the heat conduction components. A method for analysis of thermal resistance characterized in that the DUT comprises the heat source and more than one heat conduction components; the distribution data of the thermal resistance and capacitance along the heat flow path of the DUT are obtained through establishing a heat conduction module of the DUT, employing the thermal model parameters of each heat conduction component as limit conditions and combining the temperature change in the heat source so as to obtain the thermal resistance of contact interfaces between heat conduction components directly; comprising the following steps of: (a) applying power to the heat source, and then measuring temperature change in heat source with time; (b) calculating thermal model parameters of each heat conduction component, including values of thermal resistance and capacitance, according to the direction of the heat flow, the size and fixed thermal parameters of each heat conduction component; (c) establishing a heat conduction model of the DUT, and determining function relationships between temperature and time of the heat source and between thermal resistance and capacitance of each infinitesimal; (d) solving the function relationships in step (c) through employing the calculated thermal model parameters of each heat conduction component as the limit conditions of the heat conduction model and combining the temperature change in the heat source with time to obtain the distribution data of the thermal capacitance and resistance along the heat flow path of the DUT, and to obtain the thermal resistance of the contact interface between the heat conduction components directly.

	Gephart (US 4123792 A) describes an apparatus for detecting the excessive icing of the outdoor heat exchanger of a heat pump system including an induction motor driven impeller for effecting the flow of air across said heat exchanger and for initiating the de-icing of said heat exchanger, said apparatus comprising:
(a) current detecting means connected in the power supply circuit of said motor for providing a signal proportional to motor current;
(b) switching means connected to the output of said current detecting means and to said motor for rectifying the signal from said output in phase with the voltage applied to said motor; and
(c) integrating circuit means connected to said switching means for time averaging said switched signal to provide said proportional signal;
(d) comparator circuit means having a reference input and an input connected to the output of said integrating circuit for switching its output state when said averaged signal becomes substantially equal to said reference signal; and
(e) de-icing means connected to the output of said comparator for de-icing said heat exchanger in response to said change of state.

Habitz (US 7089129 B2) describes a method for performing a check of local heating in a device comprising: determining resistances RWIRE and at least one of capacitances Cni and a capacitance matrix C for the device; determining thermal conductances Gthi from the at least one of capacitances Cni and a capacitance matrix C; setting a maximum temperature difference ΔTMAX in accordance with electromigration requirements; determining a power limit F*Cntot*ΔTMAX as a function of the maximum temperature difference ΔTMAX; checking interconnect conductors with alternating current flow to determine if power generated IRMS*RWIRE2 is less than the power limit F*Cntot*ΔTMAX; indicating no local heating problem with an interconnect conductor when power generated IRMS*RWIRE2 is less than the power limit F*Cntot*ΔTMAX; indicating a local heating problem exist with said interconnect conductor when the power generated IRMS*RWIRE2 is equal to or greater than power limit F*Cntot*ΔTMAX and taking corrective action to reduce the power generated IRMS*RWIRE2; and continuing to check interconnect conductors with alternating current flow until all interconnect conductors have a value for power generated IRMS*RWIRE2 less than the power limit F*Cntot*ΔTMAX; wherein n and i are conductor numbers, F is a scalar factor and Cntot is a total capacitance; and wherein n, ni and thi are numerical subscripts that identify parameters as associated with conductor n, conductor n and conductor i, and a thermal characteristic of conductor i, respectively, F is a scalar factor, and ntot is a numerical subscript identifying a total value of an associated parameter. A computer-readable medium having a plurality of computer executable instructions for causing a computer to perform an electromigration check for conductors with alternating current flow adjacent to conductors with direct current flow in an integrated circuit, the computer executable instructions comprising: instructions for determining resistances RWIRE and a capacitance matrix C for the integrated circuit; instructions for converting the capacitance matrix C into a thermal conductance matrix −G; instructions for determining temperature differences ΔTni between conductors from thermal conductances Gthi of the thermal conductance matrix G; instructions for approximating power flow Pn into conductors with direct current flow due to adjacent conductors with alternating current flow in the integrated circuit from the temperature differences ΔTni between conductors and the thermal conductances Gthi; instructions for determining a power limit as a function of the maximum temperature difference ΔTMAX that ensures reliability of the integrated circuit; instructions for performing the electromigration check by limiting power generated in the conductors with alternating current flow to less than the power limit, wherein n and i are conductor numbers; and wherein n, ni and thi are numerical subscripts that identify parameters as associated with conductor n, conductor n and conductor i, and a thermal characteristic of conductor i, respectively, F is a scalar factor, and ntot is a numerical subscript identifying a total value of an associated parameter.

Okamoto (US 2004/0095024 A1) describes a method of determining a charging capacitance of a capacitor in an air bag system comprising an electronic control unit connected to a power source, an impact detecting sensor, and plural module cases which are connected to the electronic control unit and accommodate plural gas generators and plural air bags, a bus line comprising plural loop wires which pass through the electronic control unit and supply and transmit currents and required information, gas generators individually connected to be activated by plural conductors branched at predetermined portions from the bus line, an igniter provided in each of the plural gas generators and having a capacitor and an integrated circuit, and a switching circuit provided in the integrated circuit to turn ON/OFF of supplying a current to a heat generating portion of the igniter, wherein the lowermost charging capacitance of the capacitor required to operate the air bag system normally is obtained by the following formula (I): C=2e/V2  (i) (in the formula, C represents a capacitor charging capacitance, V represents a charging voltage, and E represents the minimum ignition energy required for making the heat generating portion of the igniter generate heat to ignite a priming, which is obtained by the following formula (II): E=Imin2×(Rmax+r1+r2)×T+w×10  (II) Imin: the minimum ignition current value (A) Rmax: the maximum resistance value of the heat generating portion (Ω) r1: an ON resistance value of the switching circuit (the maximum ON resistance value at 150° C.) (Ω) r2: a resistance value of the other elements (Ω) T: a time period in which a current flows in the heat generating portion (sec) w: a power consumed by the whole integrated circuit when the switching circuit is OFF (In this case, 10 in w×10 means the maximum time period elapsed from the first collision to the second collision caused at a vehicle collision.))

Erwin (US 9870009 B2) describes a heating, ventilation, and/or air conditioning (HVAC) switching circuit is disclosed as comprising: an alternating current (AC) power source; at least one external control signal relay connected to the AC power source; an interlock switch connected to the AC power source; a full wave rectifier configured to receive an alternating current (AC) from the AC power source and output a direct current (DC) when each of the at least one external control signal relay and the interlock switch are closed; and a power relay activation control circuit comprising at least one capacitor, wherein the power relay activation control circuit is configured to receive the direct current from the full wave rectifier and provide actuation control of a power relay in response to a voltage exceeding a predetermined threshold switching voltage. In other embodiments of the disclosure, a heating, ventilation, and/or air conditioning (HVAC) system is disclosed as comprising: an alternating current (AC) power source; a thermostat comprising at least one external control signal relay connected to the AC power source; an interlock switch connected to the AC power source; a full wave rectifier configured to receive an alternating current (AC) from the AC power source and output a direct current (DC) when each of the at least one external control signal relay and the interlock switch are closed; and a power relay activation control circuit comprising at least one capacitor, wherein the power relay activation control circuit is configured to receive the direct current from the full wave rectifier and provide actuation control of a power relay in response to a voltage exceeding a predetermined threshold switching voltage. In yet other embodiments of the disclosure, a method of operating a heating ventilation and/or air conditioning (HVAC) system is disclosed as comprising: providing an alternating current (AC) power source to a thermostat comprising at least one external control signal relay connected to the AC power source; providing an interlock switch coupled to the thermostat; receiving an alternating current (AC) from the AC power source and outputting a direct current (DC) when each of the at least one external control signal relay and the interlock switch are closed; receiving the direct current from the full wave rectifier by a power relay activation control circuit; and actuating control of a power relay in response to a voltage exceeding a predetermined threshold switching voltage.

Nishikawa (US 2007/0025042 A1) describes a thermal fuse is to be used attached to an electrical apparatus, an appropriate thermal fuse corresponding to the load capacitance is selected from general-purpose thermal fuses that are commercially available. There are cases where it is desirable to extend the adaptable region of the thermal fuse. For example, a general-purpose type thermal fuse directed to a resistance load using an AC (Alternate Current) power supply corresponds to at most 250V in voltage and at most 15 A in current. When this thermal fuse is used with a DC (Direct Current) power supply, the arc discharge that is generated at the time of blowing the thermal fuse may continue to induce disadvantage. In other words, when the thermal fuse senses overheating and is activated at the operating temperature to interrupt the circuit, the plasma generated between the contacts that are cut off by the thermal fuse may continue to cause plasma discharge since the polarity does not change as an alternate current, thus leading to contingencies. Therefore, the applicable range of the general-purpose type thermal fuse is restricted within the rating condition of at most 24V in voltage and at most 10 A in current when the breaking current is high. In the case where the thermal fuse is employed for preventing overheating at a direct current induced resistance load or power supply equipment, it is desirable to eliminate the disadvantage caused by plasma discharge at the time of circuit interruption due to activation of the thermal fuse. There is a demand for a safe protection apparatus that can extend the area of use, employing commercially-available thermal fuses to allow usage at higher voltage and higher current. In the field of general-purpose type current fuses, there are various products exhibiting a wide electric rating and properties with cut-off capability, and are used for the protection of most electrical apparatuses.
The present invention is directed to solving the disadvantages set forth above, and an object is to provide a novel and improved protection apparatus including a protection circuit to allow usage of an existing product at higher voltage and higher current. There is provided a protection apparatus that can accommodate high load, forming a protection circuit by using together an electrosensitive fuse and a thermal fuse having a predetermined internal resistance, based on the internal resistance of a general-purpose thermosensitive pellet type thermal fuse or fusible alloy type thermal fuse. According to the present invention, a protection apparatus includes a protection circuit connected in series between a power supply and a load. The protection circuit includes a thermal fuse with a predetermined operating temperature, activated in response to sensing overheating at the power supply and/or load, and an electrosensitive fuse connected in parallel with the thermal fuse, and activated at a predetermined operating current. The electrosensitive fuse is adapted to be activated only after the thermal fuse has been activated at the predetermined operating temperature. The flowing current of the electrosensitive fuse is at most 50% the main current in a load steady state. The predetermined operating current at which the electrosensitive fuse is activated is at least two times the flowing current of the electrosensitive fuse, and set to be lower than 100% the main current. The electrosensitive fuse is blown after activation of the thermal fuse. Accordingly, the discharge generated between the electrodes of the thermal fuse can be prevented. The protection apparatus of the present invention includes a protection circuit having a thermal fuse and an electrosensitive fuse connected in parallel. The protection circuit is connected in series between a power supply and load. The flowing current of the electrosensitive fuse with respect to the main current is determined by the internal resistance of the electrosensitive fuse and the internal resistance of the thermal fuse employed in the protection circuit. The rated value of the electrosensitive fuse is set based on the flowing current. The internal resistance of the fuses is as described below. When the internal resistance is to be represented as a resistance value corresponding to the entire length of 25 mm including the lead, the thermosensitive pellet type thermal fuse and the fusible alloy type thermal fuse have an internal resistance of approximately 1.5 mΩ/25 mm at most and approximately 15 mΩ/25 mm at most, respectively. Therefore, both types can be used. The internal resistance of a current fuse is generally larger than that of the thermal fuses set forth above, depending upon the rated current. By using a general-purpose type thermal fuse and general-purpose type current fuse that are commercially available, the protection circuit can be lowered in cost. A protection apparatus employing a thermal fuse that can accommodate the load of high voltage and high current can be provided. In the protection circuit having a thermal fuse connected in parallel with an electrosensitive fuse of the present invention, the electrosensitive fuse will not be activated unless the thermal fuse is activated. When the thermal fuse is activated at a predetermined operating temperature, the electrosensitive fuse is then activated with a predetermined time lag. Therefore, arc discharge that will be generated when the thermal fuse is activated at the predetermined operating temperature can be suppressed. This is because the voltage applied between the disconnected contacts or the disconnected fusible alloy of the thermal fuse attaining a cut-off state is suppressed since current will flow through the electrosensitive fuse of the protection circuit. Although the electrosensitive fuse will melt due to the large current flowing thereto when the thermal fuse is activated to attain a cut-off state, arc discharge will not occur at the thermal fuse since there is a time lag in the circuit cut-off. The disadvantage involved in discharge following the cut-off of the thermal fuse will not occur. Since a fusible alloy type thermal fuse has the alloy set apart quickly at the time of melting to interrupt the circuit, a time lag of at least several μ seconds will induce no problem. In a thermosensitive pellet type thermal fuse, however, a time lag of at least several seconds is preferable since the circuit is interrupted according to the shift of the movable contacts in response to the melting of the thermosensitive substance. An advantage of the present invention is that an economic protection apparatus can be provided using general-purpose products commercially available for the thermal fuse and electrosensitive fuse. By connecting an electrosensitive fuse in parallel with a thermal fuse, usage is allowed in an area exceeding the rated voltage and current of a thermal fuse. Further, arc discharge that occurs immediately after cut-off of the thermal fuse can be prevented. Particularly in the area of use of a thermal fuse employed for a power supply or load directed to a high voltage and high current load to prevent overheating, the applicable region to a high load apparatus can be extended by virtue of the parallel connection with an electrosensitive fuse. The disadvantage occurring at the time of overheating can be prevented. The production apparatus of the present invention allows the provision of safety protection means for car air conditioners and motor-driven tools in relation to vehicle-mounted systems and DC motors. Since the applicable range of the thermal fuse can accommodate load with the breaking current of 35 A-10000 A and voltage of AC600V or DC600V, the adaptive range can be increased.

Erwin (US 2014/0225455 A1) describes an HVAC switching circuit comprising: a thermostat relay configured to switch in response to changes in ambient indoor temperature; a variable direct current (DC) source comprising a positive DC supply from the thermostat relay and a negative DC supply; a heating ventilation and/or air conditioning (HVAC) DC power relay comprising a power relay coil with a first power relay coil terminal and a second power relay coil terminal, wherein the first power relay coil terminal receives power from the variable DC source; and an HVAC DC power relay activation control circuit, wherein the HVAC DC power relay activation control circuit comprises at least one of: (1) each of (a) a threshold circuit which activates a first transistor to energize the power relay coil when the voltage across the threshold circuit reaches a first threshold value and (b) a regenerative feedback circuit configured to lower the first threshold value to a second threshold voltage, the first transistor thereby configured to remain activated until the voltage across the threshold circuit falls below a second threshold value lower than the first threshold value; and (2) a voltage divider connected to the first power relay coil terminal and the negative DC supply, and a programmable shunt regulator configured as a level triggered switch, programmed by the voltage divider and connected between the second power relay coil terminal and the negative DC supply.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 11 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method of improving an energy parameter estimation, comprising: calculating a first improved resistance-capacitance-heat flow (RCQ) parameter set and a respective first outdoor temperature for the compared and converted power activated time cycles to the actual power activated time cycles;

calculating a second improved RCQ parameter set and a respective second outdoor temperature for the compared and converted power non-activated time cycles to the actual power non-activated time cycles; and improving the energy parameter estimation by executing the first and second improved RCQ parameter sets at the respective first and second outside temperatures for each of the plurality of power systems, wherein the improving the energy parameter estimation identifies energy efficiencies to reduce a total energy load within said each of the plurality of power systems. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a decoupled equivalent thermal parameter (ETP) model processor, comprising: calculate a first improved resistance-capacitance-heat flow (RCQ) parameter set and a respective first outdoor temperature for the compared and converted power activated time cycles to the actual power activated time cycles; calculate a second improved RCQ parameter set and a respective second outdoor temperature for the compared and converted power non-activated time cycles to the actual power non-activated time cycles; calculate the Q parameter at each of the respective outdoor temperatures during the power activated time cycles for the plurality of power systems; and calculate the R parameter and the C parameter at each of the respective outdoor temperatures during the power non-activated time cycles for the plurality of power systems. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-14 are allowed due to their dependency on claim 11.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of an adjusted decoupled equivalent thermal parameter (ETP) model processor, comprising: calculate a C adjustment coefficient as a ratio of a whole-day C parameter to a night-time C parameter; calculate a Q adjustment coefficient at the respective outdoor temperature as a ratio of a whole-day Q parameter at the respective outdoor temperature to a night-time Q parameter at the respective outdoor temperature; and calculate an RC adjustment coefficient at the respective outdoor temperature as a ratio of a whole-day RC parameter at the respective outdoor temperature to a night-time RC parameter at the respective outdoor temperature. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-20 are allowed due to their dependency on claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s comment
5.	Appears step in independent claims @ minimum are not showing in figures (37 CFR  § 1.83(a)). for example: 
	A method of improving an energy parameter estimation, comprising: storing power consumption data retrieved from a plurality of power systems into a power consumption database; converting, via processing circuitry, the power consumption data into power activated time cycles and power non-activated time cycles; calculating, via the processing circuitry, median time values of the power activated time cycles and the power non-activated time cycles for respective outdoor temperatures; deriving a thermal resistance (R) parameter and a capacitance (C) parameter for a predetermined heat flow (Q) parameter at each of the respective outdoor temperatures for the plurality of power systems; comparing, via the processing circuitry, the converted power activated time cycles to the actual power activated time cycles for the plurality of power systems; comparing, via the processing circuitry, the converted power non-activated time cycles to the actual power non-activated time cycles for the plurality of power systems; calculating a first improved resistance-capacitance-heat flow (RCQ) parameter set and a respective first outdoor temperature for the compared and converted power activated time cycles to the actual power activated time cycles; calculating a second improved RCQ parameter set and a respective second outdoor temperature for the compared and converted power non-activated time cycles to the actual power non-activated time cycles; and improving the energy parameter estimation by executing the first and second improved RCQ parameter sets at the respective first and second outside temperatures for each of the plurality of power systems, wherein the improving the energy parameter estimation identifies energy efficiencies to reduce a total energy load within said each of the plurality of power systems. (claim 1)

	A decoupled equivalent thermal parameter (ETP) model processor, comprising: circuitry configured to store power consumption data retrieved from a plurality of power systems into a power consumption database; convert the power consumption data into power activated time cycles and power non-activated time cycles; calculate median time values of the power activated time cycles and the power non-activated time cycles for respective outdoor temperatures; derive parameters for a thermal resistance (R) parameter and a capacitance (C) parameter for a predetermined heat flow (Q) parameter at each of the respective outdoor temperatures for the plurality of power systems; compare the converted power activated time cycles to the actual power activated time cycles for the plurality of power systems; compare the converted power non-activated time cycles to the actual power non-activated time cycles for the plurality of power systems; calculate a first improved resistance-capacitance-heat flow (RCQ) parameter set and a respective first outdoor temperature for the compared and converted power activated time cycles to the actual power activated time cycles; calculate a second improved RCQ parameter set and a respective second outdoor temperature for the compared and converted power non-activated time cycles to the actual power non-activated time cycles; calculate the Q parameter at each of the respective outdoor temperatures during the power activated time cycles for the plurality of power systems; and calculate the R parameter and the C parameter at each of the respective outdoor temperatures during the power non-activated time cycles for the plurality of power systems. (claim 11)

	An adjusted decoupled equivalent thermal parameter (ETP) model processor, comprising: circuitry configured to store power consumption data retrieved from a plurality of power systems into a power consumption database; convert the power consumption data into power activated time cycles and power non-activated time cycles; calculate median time values of the power activated time cycles and the power non-activated time cycles for respective outdoor temperatures; derive parameters for a thermal resistance (R) parameter and a capacitance (C) parameter for a predetermined heat flow (Q) parameter at each of the respective outdoor temperatures for the plurality of power systems; compare the converted power activated time cycles to the actual power activated time cycles for the plurality of power systems; compare the converted power non-activated time cycles to the actual power non-activated time cycles for the plurality of power systems; calculate a first improved resistance-capacitance-heat flow (RCQ) parameter set and a respective first outdoor temperature for the compared and converted power activated time cycles to the actual power activated time cycles; calculate a second improved RCQ parameter set and a respective second outdoor temperature for the compared and converted power non-activated time cycles to the actual power non-activated time cycles; calculate an R adjustment coefficient as a ratio of a whole-day R parameter to a night-time R parameter; calculate a C adjustment coefficient as a ratio of a whole-day C parameter to a night-time C parameter; calculate a Q adjustment coefficient at the respective outdoor temperature as a ratio of a whole-day Q parameter at the respective outdoor temperature to a night-time Q parameter at the respective outdoor temperature; and calculate an RC adjustment coefficient at the respective outdoor temperature as a ratio of a whole-day RC parameter at the respective outdoor temperature to a night-time RC parameter at the respective outdoor temperature. (claim 15)
	
Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
June 23, 2022